Ordered that the order is reversed, on the law and as a matter of discretion, without costs or disbursements, the motion is granted, and the second amended complaint is deemed served.The Supreme Court improvidently exercised its discretion in denying the appellants’ motion for leave to serve a second amended complaint. The appellants sufficiently demonstrated the merits of their proposed pleading and the respondents failed to establish any prejudice resulting from the delay in seeking leave to amend (see, Castle v Gaseteria Oil Corp., 263 AD2d 523; Bobrowsky v Lexus, 215 AD2d 424). Further, the fact that the case was certified as ready for trial does not preclude an amendment of the complaint (see, Barraza v Sambade, 212 AD2d 655).We decline to award costs in this case, in light of the inadequate appendix submitted by the appellants. Altman, J. P., S. Miller, Friedmann and Smith, JJ., concur.